     Case 3:19-cv-00462 Document 170 Filed 06/08/21 Page 1 of 4 PageID #: 4487




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


KATHLEEN JEFFERS, individually
and as Administratrix of the Estate of
Bradley Siders, II, deceased,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:19-0462

WEST VIRGINIA DIVISION OF CORRECTIONS
AND REHABILITATION, formerly West Virginia
Regional Jail and Correctional Facility Authority;
OFFICER RICKY GABERIELSE, individually and as an
agent of West Virginia Division of Corrections and Rehabilitation;
OFFICER JIMMY PINE, individually and as an agent
of West Virginia Division of Corrections and Rehabilitation;
PRIMECARE MEDICAL OF WEST VIRGINIA, INC.;
PSIMED CORRECTIONS, LLC;
ANITA PETITTE, individually and as an employee of
Primecare Medical of West Virginia, Inc. and/or PSIMED
Corrections, LLC; and
JOHN and JANE DOE or DOES,

                              Defendants.

                         MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendants’ Joint Objection to Plaintiff’s Ex Parte Interviews

of Defendants Ricky Gaberielse and Jimmy Pine (ECF No. 153). Defendants argue that the Court

should strike the transcripts of interviews between Plaintiff’s counsel and Defendant Officers

because (1) sanctions are warranted for counsel’s misconduct and (2) the transcripts are

inadmissible. The Court declines to strike the transcripts on either ground.

        (1) Sanctions for Misconduct

        Defendants argue that the interviews should be stricken as a sanction for Plaintiff’s

counsel’s violation of Rules 4.2, 4.3, and 8.4 of the West Virginia Rules of Professional Conduct.
   Case 3:19-cv-00462 Document 170 Filed 06/08/21 Page 2 of 4 PageID #: 4488




Although the Court may have discretionary authority to impose sanctions for misconduct, the

Court declines to exercise that discretion in this instance. See State ex rel. State Farm Fire & Cas.

Co. v. Madden, 451 S.E.2d 721, 730 (W. Va. 1994).

       First, Defendants argue that Plaintiff’s counsel violated Rule 4.2 of the West Virginia Rules

of Professional Conduct, which prohibits a lawyer from communicating with a person the lawyer

knows to be represented by another lawyer without consent or court order. Despite the original

Complaint being filed on August 24, 2018, Defendant Officers were not represented by counsel at

the time of the interviews, which took place nearly a year later in July of 2019. According to the

interview transcripts, the Defendant Officers informed Plaintiff’s counsel that they were no longer

employees of WVDCR and had never been contacted by WVDCR or its attorney. The Officers

also made clear during the interview that they had not retained separate counsel despite having

been served with the Second Amended Complaint weeks earlier on June 13, 2019.

       Defendants argue that the Court should nevertheless find that Plaintiff’s counsel violated

Rule 4.2 because he knew that WVDCR’s counsel intended to represent Defendant Officers once

proof of service had been docketed in the Circuit Court. However, Defendants cite no legal

precedent extending Rule 4.2 to such circumstances, nor do Defendants explain why WVDCR

could not contact Defendant Officers before proof of Plaintiff’s June 2019 service was docketed

on July 26, 2019. The Court agrees that Plaintiff’s counsel knew that the Defendant Officers would

be represented at some point in the case and took advantage of the confusion surrounding the proof

of service to obtain an interview under questionable circumstances. Nevertheless, the Court cannot

conclude that counsel violated Rule 4.2.

       Defendants’ second argument is that Plaintiff’s counsel violated Rule 4.3 of the West

Virginia Rules of Professional Conduct, which prohibits lawyers “dealing on behalf of a client

with a person who is not represented by counsel,” from “stat[ing] or imply[ing] that the lawyer is
                                                -2-
   Case 3:19-cv-00462 Document 170 Filed 06/08/21 Page 3 of 4 PageID #: 4489




disinterested.” Defendants point to Comment 1 of that rule, which explains that “a lawyer will

typically need to identify the lawyer’s client and, where necessary, explain that the client has

interests opposed to those of the unrepresented person.” W. Va. R. Pro. Conduct 4.3, cmt. 1.

          According to the interview transcripts, Plaintiff’s counsel, Charles Hatcher and Richard

Weston, identified themselves at the beginning of both interviews as counsel for Plaintiff.

Although Hatcher appears to have purposefully minimized the Officers’ role in the case by saying

“we’re after the jail. That’s our main person, the jail, the medical people,” the Court cannot

conclude that this statement demonstrates his intent to appear disinterested. The interviews took

place well after Plaintiff served Defendant Officers with the Second Amended Complaint, which

clearly names Pine and Gaberielse as defendants. Based on this service, the Court must presume

that Defendant Officers knew that they were parties to the suit brought by Hatcher and Weston’s

client.

          That is not to say that the Court condones counsel’s tactics overall. Rule 8.4 of the West

Virginia Rules of Professional Conduct prohibit an attorney from “engag[ing] in conduct involving

dishonesty, fraud, deceit or misrepresentation.” Hatcher’s conduct nearly crossed this line. For

example, after Hatcher disclosed his representation of Plaintiff, Gaberielse stated “I haven’t talked

to anybody representing anyone. I have no idea what’s going on.” Gaberielse Interview Tr. 5:6-8,

ECF No. 167-1. Hatcher should have explained that his client was suing Gaberielse in his personal

and official capacity. Instead, he merely stated that the case was in federal court and quickly

returned to questioning Gaberielse about the facts of the case. Gaberielse indicated at the end of

the interview that he “thought maybe [Hatcher] [was] from the jail.” Id. at 77:19-20.

          Nevertheless, the Court cannot conclude that any of counsel’s statements rise to the level

of sanctionable conduct under the circumstances. Although Hatcher must have understood that the

Officers were confused and could have been more forthright, he gave the Officers sufficient notice
                                                 -3-
  Case 3:19-cv-00462 Document 170 Filed 06/08/21 Page 4 of 4 PageID #: 4490




of his role in the interview by serving Defendants with the Second Amended Complaint and

identifying himself as Plaintiff’s counsel. Accordingly, the Court declines to impose sanctions.

       (2) Admissibility of Ex Parte Interviews

       Defendants next argue that the interview transcripts must be stricken from the record and

excluded from this Court’s consideration of the motions for summary judgment because they are

inadmissible under the Federal Rules of Evidence. However, Rule 56(c)(2) does not preclude

consideration of inadmissible evidence if the party demonstrates that it can be “presented in a form

that would be admissible in evidence.” Humphreys & Partners Architects, L.P. v. Lessard Design,

Inc., 790 F.3d 532, 538 (4th Cir. 2015), as amended (June 24, 2015) (citing 10A Charles Alan

Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2721 (3d

ed.1998)); see also Fed. R. Civ. P. 56(c)(2)). If a party objects to one form of evidence, “[t]he

burden is on the proponent to show that the material is admissible as presented or to explain the

admissible form that is anticipated.” Fed. R. Civ. P. 56 (c)(2) advisory committee’s notes to 2010

amendments. The Court is satisfied with Plaintiff’s explanation that the facts contained in the

interview will be admissible in the form of testimony from the Officers. Therefore, the Court

DENIES Defendants’ Objection (ECF No. 153).

       The Clerk is DIRECTED to send a copy of this Order to counsel of record and any

unrepresented parties.

                                                      ENTER: June 8, 2021




                                                      ROBERT C. CHAMBERS
                                                      UNITED STATES DISTRICT JUDGE




                                                -4-
